Exhibit 10.1

 



LOAN PURCHASE AND SALE AGREEMENT

 

This LOAN PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the 24th
day of December, 2014 between SHEPHERD’S FINANCE, LLC, a Delaware limited
liability company (“Seller”) having an address at 12627 San Jose Boulevard,
Suite 203, Jacksonville, Florida 32223, and 1st FINANCIAL BANK USA, a South
Dakota chartered banking corporation (“Buyer”) having an address at 331 Dakota
Dunes Blvd, Dakota Dunes, South Dakota 57049.

 

 

RECITALS

 

A. Seller is engaged in the business of originating commercial loans
(hereinafter referred to individually as a “Loan” or collectively as “Loans”) to
certain builders (hereinafter referred to individually as a “Borrower” or
collectively as “Borrowers”) for the construction of residential dwellings
and/or the development of residential buildings lots (hereinafter referred to
individually as a “Property” or collectively as “Properties”). The Loans will be
evidenced by certain notes (hereinafter referred to individually as a “Note” or
collectively as “Notes”). The obligations under the Notes will be secured by,
among other things, mortgages or deeds of trust encumbering the Properties
(hereinafter referred to individually as a “Mortgage” or collectively as
“Mortgages”), as more particularly described in the Mortgages.

 

B. Seller desires to sell and Buyer desires to buy, from time to time, senior
priority interests in certain Loans made to fund the vertical construction of
one to four family residential dwellings, that have been approved by Buyer’s
internal credit committee, in its sole and absolute discretion (hereinafter
referred to individually as a an “Eligible Loan” and collectively as “Eligible
Loans”).

 

C. Subject to the terms and conditions contained herein, Seller will service the
Eligible Loans and act as administrative agent for Buyer and Seller in respect
of the Loans.

 

ARTICLE 1

 

INCORPORATION OF RECITALS; DEFINITIONS

 

1.1 Incorporation of Recitals. The above recitals are incorporated herein by
this reference as if they were set forth herein in their entirety.

 

1.2 Definitions.

 

As used in this Agreement, the following terms have the following respective
meanings:

 

“Accepted Servicing Practices” shall mean a contractual (non-fiduciary) duty of
Seller to Buyer to exercise the same degree of care that administrative agents
customarily apply in administering Loans similar to the Eligible Loans, or that
Seller would exercise if it owned one hundred percent (100%) of and were
administering the Eligible Loans solely for Seller’s own account, whichever is
higher; in each case with a view to the maximization of timely recovery of
principal and interest on the Eligible Loans on a cost-effective basis, and
without regard to conflicting interests; provided, however, that (i) prior to
the Title Insurance Requirement Date, Seller shall not be required to purchase
title insurance on any Eligible Loans and (ii) for all Eligible Loans with a
Senior Loan Amount less than $250,000, Buyer accepts Seller’s practice of
allowing the Borrower to select the appraiser.

 

1

 

 

 

“Advances(s)” means any monies advanced or credit extended to a Borrower by
Seller under the Loan Documents.

 

“Affiliate” of a specified Person means a Person that (at the time when the
determination is to be made) directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the specified Person. As used in the foregoing sentence, the term “control”
(including, with correlative meaning, the terms “controlling,” “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to vote 10% or more of the voting securities of any Person.

 

“Aggregate Receipts” means, for any specified period, the aggregate amount of
all Receipts during such period.

 

“Applicable Law” means any order, law, statute, regulation, rule, ordinance,
writ, injunction, directive, judgment, decree, principle of common law,
constitution or treaty enacted, promulgated, issued, enforced or entered by any
Governmental Authority applicable to the Parties, or any of their respective
businesses, properties or assets.

 

“Assumed Obligations” means all obligations and liabilities of Seller with
respect to, or in connection with, the Transferred Rights resulting from facts,
events or circumstances arising or occurring on or after the Effective Date;
excluding, however, the Retained Obligations.

 

“Business Day” means all days except (i) Saturdays and Sundays, and (ii) days
which are observed by the federal or state governments or commercial banks as
legal holidays.

 

“Buyer Event of Default” has the meaning given to such term in Section 9.1.

 

“Buyer’s Investment Amount” means the aggregate amount of Buyer’s commitments
(funded and unfunded) under Eligible Loans purchased by Buyer in connection with
this Agreement and the Senior Loans.

 

“Closing” means the occurrence of all acts required by this Agreement to assign
and transfer the Transferred Rights from Seller to Buyer.

 

“Closing Conditions” has the meaning given to such term in Section 2.2(b).

 

“Default Interest Rate” means, as to each Eligible Loan, the Interest Rate plus
a margin of six percent (6%) (the “Seller Default Margin”). The Default Interest
Rate is the rate at which interest shall accrue on the Senior Loans during the
existence of a Seller Event of Default under this Agreement. For the avoidance
of doubt, during any period of time when a Borrower is in default under the Loan
Documents for a Senior Loan and therefore the Interest Rate applicable to such
Senior Loan has been increased by the Default Rate Margin (as defined in the
underlying Loan Documents) payable by the Borrower under the Loan Documents for
such Senior Loan, then the Seller Default Margin shall not be applicable to such
Senior Loan during such period of time.

 

“Distribution” means any payment or distribution of Receipts to Buyer pursuant
to and in accordance with Section 4.8.

 

“Effective Date” means, with respect to this Agreement, the date of execution,
and for each Eligible Loan, the date upon which each of the conditions set forth
in Section 2.2 have been satisfied by Seller or otherwise waived in writing by
Buyer.



 

2

 

 

“Eligible Balance” means, at any specific point in time for any Eligible Loan,
an amount equal to (a) all Advances made by Seller to a Borrower pursuant to an
Eligible Loan minus (b) the sum of (i) all accrued lender fees, (ii) all
escrowed builder deposit amounts, (iii) all accrued or net funded builder
deposit amounts, (iv) all accrued or net funded amounts for the payment of
interest that are, as of yet, not earned, (v) all other cash escrow amounts,
including but not limited to, interest escrows funded by Borrower, and (vi) any
payoff made by Borrower.

 

“Exclusivity Period” means the period of time commencing on the Effective Date
of this Agreement and ending one hundred eighty (180) days following the first
funding made by Buyer to Seller pursuant to the terms of this Agreement, which
period shall be extended by ninety (90) days (to two hundred seventy (270) days)
if, as of such one hundred eightieth (180th) day, Buyer’s Investment Amount
exceeds One Million ($1,000,000.00) Dollars. The Exclusivity Period shall also
include any period of time during the Term of this Agreement when Buyer’s
Investment Amount exceeds Five Million ($5,000,000.00) Dollars. However, in no
event shall the Exclusivity Period include any period of time during which Buyer
requires Seller to purchase title insurance on Eligible Loans.

 

“Governmental Authority” means the United States of America, and any federal,
national, state, provincial, local or similar government, governmental,
regulatory or administrative authority, agency or commission, including any
state insurance regulatory authority, or any court, tribunal, or judicial or
arbitral body within the United States of America.

 

“Guaranty” means any guaranty of a Borrower’s obligations under a Loan.

 

“Interest Rate” means, for each Eligible Loan, a per annum interest rate which
is the greater of (i) ten percent (10%) per annum, or (ii) the effective
interest rate of the Loan pursuant to the Loan Documents, including any Default
Interest Rate Interest payable by a Borrower.

 

“Loan Collateral” means any property, whether real or personal, tangible or
intangible, of whatever kind and wherever located, whether now owned or
hereafter acquired or created, which has been pledged, mortgaged, assigned or
otherwise transferred by a Borrower to, or in or over which an encumbrance has
been, or is purported to have been, granted to (or otherwise created) for the
benefit of, Seller and/or Buyer under the Loan Documents.

 

“Loan Documents” means collectively the Note, Mortgage and all other agreements,
instruments and documents executed and/or delivered in connection with an
Eligible Loan, all as may be supplemented, restated, superseded, amended or
replaced from time to time.

 

“Major Decision” means (i) the release of any Loan Collateral; (ii) the release
of any party from any liability under the Loan; (iii) except as expressly set
forth in the Loan Documents, the changing of the interest rate payable under the
Loan; (iv) any amendment or modification of any of the Loan Documents, including
without limitation, the changing of the maturity date or amount of the Loan; (v)
the granting of consent to or acceptance of any cancellation or termination of
any of the Loan Documents; (vi) the waiver of a material obligation of, or
release of any material claim against, Borrower or any co-maker, guarantor or
endorser of the Loan; (vii) the pursuit of any remedy upon a default under any
of the Loan Documents; or (viii) acceptance of a deed in lieu of foreclosure.

 

3

 

 

“Material Adverse Change” means any event, occurrence or change in conditions of
any nature which could materially and adversely affect the Loan, the Loan
Collateral or Borrower’s or guarantor’s ability to perform its respective
obligations under any Loan Document. In determining whether any individual event
would result in a “Material Adverse Change”, notwithstanding that such event
does not in and of itself have such an effect, a “Material Adverse Change” also
shall be deemed to have occurred if the cumulative effect of such event and all
other than occurring events, occurrences and changes in conditions would result
in a “Material Adverse Change”.

 

“Person” means any individual, partnership (whether general or limited),
corporation, joint stock company, limited liability company, trust (including a
business or statutory trust), estate, association, custodian, nominee, joint
venture or other entity, or a Governmental Authority.

 

“Protective Advance” means an advance made by Buyer or Seller to preserve or
protect the Loan Collateral or Buyer's and Seller’s interest therein upon a
default by Borrower in its obligation to do so, including but not limited to
payment of taxes, insurance premiums, and amounts to remove or prevent
imposition of liens (other than the Mortgage) on the Property, and reasonable
attorneys’ fees and court costs incurred in connection therewith. Without
limiting the generality of the foregoing, any advance made to finish completion
of renovations or construction of a Property, to fund a receivership estate
relating to a Property, to fund operating shortfalls, or to fund capital
improvements to a Property, shall be considered a Protective Advance.

 

“Qualified Transferee” means a bank, saving and loan association, investment
bank, insurance company, trust company, commercial credit corporation, pension
plan, pension fund or pension advisory firm, or real estate investment trust, or
any entity controlled by any of the foregoing, provided that any such entity
) has total assets in excess of $100,000,000 and is regularly engaged in the
business of making or owning commercial real estate loans (or interests in
commercial real estate loans) or operating commercial properties.

 

“Receipts” means any payments or other distributions received by Seller in
respect of an Eligible Loan, whether received by voluntary payment, involuntary
payment setoff or otherwise, and whether in the form of cash, notes, securities,
or other property (including Loan Collateral), including, without limitation,
all payments of principal, interest, default interest, late charges, prepayment
fees, commitment fees, exit fees and other fees of any kind or character,
indemnification payments, reimbursements of expenses, insurance proceeds and
condemnation awards.

 

“Retained Obligations” means all obligations and liabilities of Seller relating
to the Transferred Rights that (i) as to each Eligible Loan, result from facts,
events or circumstances arising or occurring prior to the Effective Date of such
Eligible Loan, (ii) result from Seller’s breach of its representations,
warranties, covenants, or agreements under this Agreement or the Loan Documents,
(iii) result from Seller’s bad faith, gross negligence, or willful misconduct,
or (iv) are attributed to Seller’s actions or obligations in any capacity under
the Loan Documents.

 

“Seller Event of Default” has the meaning given to such term in Section 7.1.

 

“Senior Loan” means the portion of an Eligible Loan purchased by Buyer.

 

“Senior Loan Amount” means the amount (expressed in Dollars) of the portion of
an Eligible Loan purchased by Buyer. Unless another amount is set forth in the
Loan Notification, such amount shall be equal to the lowest of (i) fifty-five
percent (55%) of the Seller-approved appraised value of the Property securing
the Loan (as evidenced by an appraisal satisfactory to Buyer in all respects),
(ii) Two Hundred Forty-Nine Thousand Nine Hundred Ninety-Nine and 00/100 Dollars
($249,999.00), and (iii) fifty percent (50%) of the maximum principal amount of
the Eligible Loan after deducting the loan fee.

 

4

 

 

"Senior Loan Percentage" means the Senior Loan Amount divided by the amount of
the maximum principal amount of the Eligible Loan after deducting the loan fee.

 

“Subordinated Loan” means the remaining portion of an Eligible Loan not
purchased by Buyer.

 

“Subordinated Loan Amount” means the principal amount of an Eligible Loan less
the Senior Loan Amount.

 

“Subordinate Loan Percentage" means the amount of the Subordinate Loan divided
by the amount of the Eligible Loan.

 



“Title Insurance Requirement Date” means the date on which Buyer elects pursuant
to Section 3.28(e) to start requiring Seller to obtain title insurance for all
new Loans.

 

“Title Insurance Requirement Notice” means a notice delivered to Seller by Buyer
informing Seller that title insurance is required for all new Loans as provided
for in Section 3.28(e).

 

“Transferred Rights” means any and all of Seller’s right, title and interest in,
to and under the Senior Loans (including any commitment to make Advances) and,
to the extent related thereto, the following:

 

(a) all amounts funded by or payable to Seller under the Loan Documents, and all
obligations owed to Seller in connection with the Senior Loan;

 

(b) the Note, the Mortgage and the other Loan Documents;

 

(c) all claims (including “claims” as defined in Bankruptcy Code §101(5)),
suits, causes of action, and any other right of Seller, whether known or
unknown, against Borrower, Guarantor or any other obligor, or any of their
respective Affiliates, agents, representatives, contractors, advisors, or any
other entity that in any way is based upon, arises out of or is related to any
of the foregoing, including, to the extent permitted to be assigned under
Applicable Law, all claims (including contract claims, tort claims, malpractice
claims, and claims under any law governing the purchase and sale of, or
indentures for, securities), suits, causes of action, and any other right of
Seller against any attorney, accountant, financial advisor, or other entity
arising under or in connection with the Loan Documents or the transactions
described therein;

 

(d) all Guaranties and all Loan Collateral and security of any kind for or in
respect of the foregoing; and

 

(e) all proceeds of the foregoing.

 

5

 

 

 

ARTICLE 2

 

PURCHASE AND SALE OF ELIGIBLE LOANS; ADVANCES

 

2.1 Purchase and Sale.

 

(a) Subject to the terms and conditions of this Agreement, Buyer shall have the
right from time to time to purchase from Seller a Senior Loan interest in each
Eligible Loan which Seller agrees to sell to Buyer (or is required to sell to
Buyer in accordance with the terms of this Agreement relating to the Exclusivity
Period). Seller shall sell to Buyer a Senior Loan interest in each such offered
Eligible Loan which Buyer elects to purchase in its sole discretion. Except as
to Loans in existence prior to the date of this Agreement (which Loans may be
presented by Seller to Buyer at any time), Seller shall notify Buyer no later
than fourteen (14) days after Seller has originated and closed a Loan
transaction with a Borrower by notification in the form of Exhibit “A” annexed
hereto (a “Loan Notification”). Each Loan Notification shall include copies of
the documents set forth in Section 2 of the Loan Notification with respect to
such Loan (the “Due Diligence Documents”). Each Loan Notification (i) shall
constitute, as to each Eligible Loan as to which Seller elects to or is required
to offer to sell a Senior Loan interest in, an offer for Buyer to purchase a
Senior Loan interest therein, and (ii) shall set forth, among other things, the
total Eligible Loan, the Eligible Balance, the Senior Loan Amount and the Senior
Loan Percentage being offered to Buyer. The commencement of the 14-day
requirement shall not be triggered by delivery by Seller to Buyer of a term
sheet or other loan information concerning a Loan prior to closing of the Loan
or by any preapproval of a Loan by Buyer.

 

(b) Buyer shall have seven (7) Business Days from receipt of a Loan Notification
(the “Due Diligence Period”) to complete its due diligence, to determine if a
particular Loan qualifies as an Eligible Loan, and to determine whether Buyer
shall purchase the applicable Senior Loan. If Buyer notifies Seller at any time
during the Due Diligence Period that Buyer will purchase an applicable Senior
Loan, the parties will proceed to a Closing of Buyer’s purchase of such Senior
Loan on the terms set forth in the Loan Notification and in accordance with the
terms of this Agreement. From time to time upon written request by Seller, Buyer
shall provide to Seller, as to Eligible Loans which have not yet closed, a
preapproval in writing within seven (7) Business Days after receipt by Buyer of
a term sheet or other information concerning an Eligible Loan.

 

(c) In the event of a conflict between the terms of a Loan Notification and this
Agreement, the terms of the Loan Notification shall prevail, provided that this
sentence shall not be interpreted to permit Seller to disregard the terms of
this Agreement or to excuse a breach of this Agreement by Seller.

 

2.2 Purchase Price; Closing Conditions; Closing.

 

(a) The purchase price for each Senior Loan purchased by Buyer shall be
expressed in the Loan Notification and, unless otherwise agreed by Seller and
Buyer, shall be an amount (the “Purchase Price”) equal to the lesser of (i) an
amount equal to fifty percent (50%) of the Eligible Balance at the time of the
Closing of sale of the Senior Loan interest in such Eligible Loan and (ii) the
Senior Loan Amount; provided that in no event shall the Purchase Price include
any loan fee or portion thereof.

 

6

 

 

(b) Buyer shall pay the Purchase Price to Seller by cash or wire transfer of
immediately available funds at each Closing, provided the following conditions
have been satisfied by Seller (the “Closing Conditions”):

 

(i) Seller has been, and continues to, provide reporting to Buyer on its entire
portfolio of Loans, which reporting shall be satisfactory to Buyer, in its sole
and absolute discretion;

 

(ii) Seller has been, and continues to, provide specific and detailed reporting
to Buyer on all Eligible Loans purchased by Buyer, which specifications and
details shall be satisfactory to Buyer, in its sole and absolute discretion;

 

(iii) The Eligible Loan is performing in all respects at the time of the
Closing;

 

(iv) All representations of Seller in this Agreement are accurate at the time of
the Closing;

 

(v) Seller makes such additional representations to Buyer relating to the
Eligible Loan as Buyer shall request;

 

(vi) Seller delivers the original Note duly endorsed to Buyer in a form approved
by Buyer;

 

(vii) Seller delivers an original and duly executed assignment of Mortgage in
customary form for the jurisdiction in which the Property is located and
reasonably acceptable to Buyer, which assignment may be recorded against the
Property by Buyer only in accordance with Section 7.2, Remedies;

 

(viii) Seller delivers to Buyer copies of all other Loan Documents relating to
the Eligible Loan, and, after recording, the original recorded Mortgage (Buyer
and Seller agree that a recorded mortgage may not be available for delivery to
Buyer at the initial funding, but delivery thereof to Buyer shall be a condition
precedent to all subsequent advances by Buyer in respect of that Loan;

 

(ix) Seller delivers proof satisfactory to Buyer that the Mortgage securing the
Eligible Loan has been (or, if Buyer is purchasing a Senior Loan interest in
such loan on the date of closing of such loan with the Borrower, satisfactory
proof that the Mortgage will be) properly recorded in the applicable recording
office in which the Property is located;

 

(x) Prior to the Title Insurance Requirement Date, Seller delivers to Buyer a
copy of all title work related to the Eligible Loan and provides representations
and warranties to Buyer to the effect that (1) Seller is performing title work
consistent with its current procedures and policies, and (2) title to the
Property securing such Loan is reasonably clear and defect-free.

 

(xi) On and after the Title Insurance Requirement Date, Seller shall deliver to
Buyer a copy of all title work related to the Eligible Loan and upon receipt by
Seller, a copy of the title insurance policy insuring such Eligible Loan.

 

(xii) Seller delivers to Buyer any contracts of sale, purchase agreements and
leases relating to the Property; and

 

(xiii) Seller delivers to Buyer any other items or documents that Buyer may
reasonably request in connection with the purchase of the Senior Loan.

 

7

 

 

(c) At the Closing, and in consideration of the payment of the Purchase Price
and the mutual covenants and agreements contained herein, and subject to the
terms and conditions of, this Agreement:

 

(i) Seller shall irrevocably sell, assign, transfer, grant and convey the
Transferred Rights to Buyer;

 

(ii) Buyer shall acquire the Transferred Rights and agree to perform and comply
with the Assumed Obligations; and

 

(iii) Seller shall remain responsible for, and shall assume and agree to perform
and comply with the Retained Obligations. Buyer assumes no obligations other
than the Assumed Obligations.

 

2.3 Reserved.

 

2.4 Advances to Borrowers; Senior Loan Fundings.

 

(a) Subject to the terms and conditions of this Agreement, each time during the
term of an Eligible Loan that a Borrower requests an Advance from Seller under
an Eligible Loan (the “Advance Request”), Seller shall fund such Advance from
Seller’s own funds and provide Buyer with a written request (a “Senior Loan
Funding Request”) for Buyer to reimburse Seller for a portion of such Advance in
an amount equal to the Senior Loan Percentage of such Advance (each such
reimbursement, a “Senior Loan Funding”). Each Senior Loan Funding Request shall
include: (i) the amount of the Advance requested by Borrower; (ii) the amount of
the requested Senior Loan Funding; (iii) electronic funds transfer instructions
for the account of Seller to which Buyer is to remit the Senior Loan Funding;
(iv) a copy of Borrower’s draw notice, certifications and all other items
required in connection with an Advance under the Loan Documents; (v) an
inspection report confirming the status of construction and percent of work
complete, if requested by Buyer; (vi) evidence that Seller has funded the
Advance to Borrower, (vii) evidence that all Closing Conditions have been
satisfied, and (viii) such other items as may be reasonably requested by Buyer.
Subject to the terms of this Agreement, Buyer shall, within three (3) Business
Days of receipt of the Advance Request together with all of the foregoing items,
reimburse Seller for a portion of the Advance in an amount equal to the Senior
Loan Percentage of such Advance. Each Senior Loan Funding by Buyer shall be
deemed the direct funding by Buyer to Borrower of the Senior Loan Percentage of
the Advance in question.

 

(b) Notwithstanding anything to the contrary contained herein, Buyer shall not
be obligated to reimburse Seller for Advances in respect of an Eligible Loan (i)
in an amount which, when combined with all other Senior Loan Fundings in respect
of such Eligible Loan, would exceed the Senior Loan Amount, (ii) if there has
been a Material Adverse Change with respect to the Borrower, the Eligible Loan,
the Loan Collateral or the Loan Documents, from the date of the Closing, (iii)
if there has been, or currently exists, an Seller Event of Default by Seller
under this Agreement, (iv) any default exists under the Loan Documents for such
Eligible Loan or (v) any loan fee or portion thereof.

 

2.5 Protective Advances. Seller shall monitor and evaluate the need for
Protective Advances and shall notify Buyer from time to time if Seller
recommends that it is in the best interests of Seller and Buyer to make a
Protective Advance in accordance with Accepted Servicing Practices. If Buyer
agrees to make a Protective Advance recommended by Seller, Buyer shall remit the
Senior Loan Percentage of the Protective Advance and Seller shall fund the
balance. For purposes of this Section 2.5, such a Protective Advance shall be
deemed to have been made concurrently by both Buyer and Seller on the date that
both parties have funded their respective shares thereof, and shall constitute
an Advance under the Eligible Loan. Protective Advances shall bear interest at
the Interest Rate.

 

2.6 Interest Rate. Except as otherwise expressly provided herein, interest on
the Purchase Price and all Advances shall accrue at the Interest Rate and shall
be calculated as specified in the Loan Documents. Buyer’s share of such interest
shall be calculated based on the actual days funded by Buyer. All other amounts
payable by Borrower in respect of the obligations under the Loan, whether for
fees, reimbursement of expenses or otherwise, shall be determined in accordance
with the other Loan Documents.

 

8

 

 

2.7 Exclusivity. Provided Buyer has purchased a Senior Loan from Seller or has
made an Advance within the past three hundred sixty five (365) days, then as to
any Borrower to which Buyer has previously participated in an Eligible Loan by
purchasing a Senior Loan from Seller (a “Qualifying Borrower”), Seller hereby
agrees as follows:

 

(a) during any Exclusivity Period, Seller shall be obligated, as to each
additional Loan for such Qualifying Borrower, to offer to Buyer the right to
purchase a Senior Loan in such Loan; provided, however, if Buyer elects not to
purchase an offered Loan, Seller is not restricted in any manner from using the
Loan, including without limitation as collateral for any type of financing,
selling such Loan or selling participation interest in such Loan to any
third-party; and provided, further, on and after the Title Insurance Requirement
Date, Seller may alternatively use such Loan as secured collateral in a non-Line
of Credit financing, provided the new lender does not require, and will not
obtain, title insurance in respect of such loan; and

 

(b) during any time period which is not within an Exclusivity Period, Seller may
elect to either (i) offer Buyer the right to purchase a Senior Loan in such Loan
; provided, however, if Buyer elects not to purchase an offered Loan, Seller is
not restricted in any manner from using the Loan, including without limitation
as collateral for any type of financing, selling such Loan or selling
participation interest in such Loan to any third-party, (ii) hold the Loan in
its portfolio on an unencumbered basis, (iii) use the Loan as secured collateral
for a Line of Credit or (iv) on or after the Title Insurance Requirement Date,
use such Loan as secured collateral in a non-Line of Credit financing, provided
the new lender does not require, and will not obtain, title insurance in respect
of the Loan.

 

For purposes of this Section 2.7, the term “Line of Credit” means only a loan or
credit facility extended to Seller which is secured by either a pledge of all
assets of Seller or an assignment of all or substantially all first mortgage
construction loan assets of Seller. The outstanding amounts under any Line of
Credit shall not exceed than the greater of (i) One Million Five Hundred
Thousand ($1,500,00.00) Dollars, or (ii) twenty percent (20%) of the total
amount of all Loans outstanding based upon the highest point of total Loan
commitments by Seller in the past three hundred sixty five (365) days.

 

Seller shall certify to Buyer in writing at least quarterly that Seller is in
compliance with the terms of this Section 2.7.

 

2.8 Non-Compete. Buyer shall not originate loans to Borrowers with whom Buyer
developed a relationship solely pursuant to Buyer’s participation in the funding
of Loans through the purchase of Senior Loans from Seller under this Agreement,
or as to which Buyer has received Confidential Information as a result of its
relationship with Seller in connection with this Agreement. However, Buyer may
originate loans to Borrowers whom Buyer has developed a relationship outside the
terms of this Agreement and not in violation of the August 6, 2014
Confidentiality Agreement between Buyer and Seller.

 

SECTION 3

 

SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Seller hereby represents and warrants to Buyer that as of the Effective Date of
this Agreement and as to any particular Eligible Loan, as of the date of the
sale of any applicable Senior Loan to Buyer:

 

3.1 Status. Seller has been duly organized and validly exists as a limited
liability company in good standing under the laws of its jurisdiction.

 

9

 

 

3.2 Authority. Seller has been duly authorized and empowered by all necessary
limited liability company action to execute and deliver this Agreement and any
other document or instrument executed and delivered in connection herewith, and
to perform its obligations thereunder. The execution and delivery of this
Agreement and the performance of the obligations to be performed hereunder do
not, and will not, violate any provisions of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
applying to it or its limited liability company agreement.

 

3.3 Licensing. Seller holds all applicable federal, state, local and other
licenses or permits, authorizations and approvals required for the proper
conduct of its business and to perform its obligations under this Agreement in
compliance with Applicable Law, is not in violation of any of the requirements
of any such licenses, permits, authorizations and approvals, and has not
received any notice of proceedings relating to the revocation or modification of
any such license.

 

3.4 No Breach. Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default would materially and adversely affect the
condition (financial or other) or operations of Seller or its properties or
would materially adversely affect its performance hereunder. The execution and
delivery of this Agreement and the performance of the obligations by Seller to
be performed hereunder do not and will not result in a breach of or constitute a
default under any indenture, loan or credit agreement, lease, or any other
agreement or instrument to which it is a party or by which it or its assets may
be bound or affected.

 

3.5 Validity. When duly executed and delivered, this Agreement constitutes the
legal, valid and binding obligation of Seller. Seller is in full compliance with
all applicable federal and state regulatory capital requirements and is not
operating under any order by any federal or state agency regulating its
activities that would restrict its ability to enter into or perform this
Agreement.

 

3.6 No Litigation and Claims. There is no civil, criminal or administrative
notice, action, suit, demand, claim, hearing, proceeding, notice of violation,
inquiry or investigation from, by or before any Government Authority pending or,
to the knowledge of the Seller threatened, against the Seller or any of its
Affiliates that, individually or in the aggregate, would have a Material Adverse
Change on this Agreement or on any action taken or to be taken in connection
with Seller’s obligations contemplated herein, or which would be likely to
impair materially its ability to perform under the terms of this Agreement. The
Seller is not subject to any order, writ, judgment, award, injunction or decree
of any Governmental Authority of competent jurisdiction or any arbitrator or
arbitrators that, individually or in the aggregate, would be likely to impair
materially its ability to perform under the terms of this Agreement.

 

3.7 No Material Misstatements. No representation, warranty or written statement
made by or on behalf of Seller in this Agreement, or in any schedule, exhibit,
report, written statement, certificate or other document furnished by Seller in
connection with the transactions contemplated herein, or with respect to any
Loans, contains or will contain any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading.

 

3.8 No Adverse Selection. Seller has not used any means to adversely select
Loans for sale from the rest of Seller’s portfolio which is not the subject of
the sale, including without limitation, identifying Loans subject to additional
levels of risk to Buyer which risks are known to Seller but not disclosed to
Buyer.

 

 

10

 

 

3.9 Right to Transfer. The sale of the Transferred Rights hereunder is and will
be free of any lawful claim by any party claiming by, through or under Seller.

 

3.10 No Modification. Seller has not modified any Mortgage or Note or any other
Loan Document in any material respect, or satisfied, canceled or subordinated
any Mortgage or Note in whole or in part or released all or any material portion
from the lien of the Mortgage, or executed any instrument of release,
cancellation or satisfaction.

 

3.11 Loan Documents. The list of loan documents attached to this Agreement as
Exhibit “B” is a true, complete and correct list of all documents for a typical
Loan.

 

3.12 No Previous Transfers. In the event Seller has previously pledged,
encumbered, sold, conveyed or assigned any interest in the Loan or the Loan
Documents to any other party, such previous holder of any interest in the Loan
or the Loan Documents has duly released or reassigned such interest to Seller
and Seller has identified such circumstance(s) to Buyer. At the time of the sale
of the Transferred Rights to Buyer, each of the Loan and the Loan Documents is
free from any liens, contract rights or other encumbrances whatsoever.

 

3.13 Ownership of Loan. Subject to the interest of Buyer pursuant to this
Agreement, Seller is the sole legal and beneficial owner and holder of the Loans
and the Transferred Rights. The Senior Loans were originated, closed, funded and
transferred to Buyer in full compliance with all applicable federal, state and
local laws and regulations, and any and all other consumer protection and
applicable disclosure requirements. Without limiting the foregoing, Seller has
disclosed to Borrowers, as required by applicable law, all compensation paid to
Seller in connection with the origination and sale of Loans.

 

3.14 Defenses. There is no right of rescission, offset, defense (including the
defense of usury) or counterclaim to the Note or Mortgage, including the
obligation of the Borrower to pay the unpaid principal and interest on such
Note. As of the date of purchase of the Senior Loans, there are no mechanics’
liens or other claims or encumbrances that affect the lien priority of the
Mortgage relating to the Loan.

 

3.15 Origination and Servicing Practices. The origination, servicing and
collection practices used by Seller with respect to the Loans comply with all
Applicable Laws and investor or insurer guidelines, and have been, in all
respects, legal and proper. With respect to escrow payments, all such payments
are in the possession of Seller and there exists no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. Any party which holds (directly or through an agent) any Loan Documents
shall promptly deliver the Loan Documents for any Eligible Loan to any attorney
who is commencing an enforcement action against a Borrower in respect of such
Eligible Loan and who has requested such Loan Documents in writing.

 

3.16 Enforceability. The original Notes and Mortgages are genuine and each is
the sole legal, valid and binding obligation of the maker thereof, enforceable
in accordance with its respective terms. All parties to the Notes and Mortgages
had the legal capacity to execute and deliver the Notes and Mortgages, and the
Notes and Mortgages have been duly and properly executed by such parties.

 

3.17 No Proceedings. To the best of Seller’s knowledge, there are no proceedings
or investigations pending or threatened before any court or governmental body
(i) asserting the invalidity of the Loans, (ii) asserting the bankruptcy or
insolvency of a Borrower, (iii) seeking to prevent payment and discharge of the
Loans, or (iv) seeking any determination or ruling that might materially and
adversely affect the validity or enforceability of the Loans.

 

11

 

 

3.18 Full Disclosure. Seller has disclosed to Buyer all material information in
Seller’s possession or control relating to the Loans and the Borrower.

 

3.19 Affiliate Transactions. Except as a lender to Borrower or as otherwise
disclosed in writing by Seller to Buyer, neither Seller nor any of its
Affiliates has engaged in any kind of business with Borrower, any guarantor on
the Loans or any of their respective subsidiaries, owners (direct or indirect
and including partners, shareholders and members) or Affiliates. Seller has no
interest in any Borrower.

 

3.20 Due Diligence. Seller has obtained copies of all documents and instruments
required to be provided by Borrower in connection with the Loans pursuant to
Seller’s policies and procedures, and all conditions to making any Advances set
forth in the Loan Documents have been satisfied.

 

3.21 Information. Seller shall timely deliver to Buyer all financial and
non-financial information regarding the Borrowers and the Loans received from
time to time, including (i) all notices of default given or received under the
Loan Documents, and (ii) all financial statements, if any, and copies of other
reports obtained under the Loan Documents.

 

3.22 Books and Records. Seller shall maintain books and records reflecting all
transactions relating to the Loans, and shall make copies available to Buyer
upon request.

 

3.23 Segregated Accounts. Seller shall segregate from its own funds Buyer’s
share of any Receipts received by Seller.

 

3.24 Amendment of Loan Documents. Seller agrees that Seller will not modify,
cancel or otherwise change in any manner any of the terms, covenants, or
conditions of any of the Loan Documents nor enter into any other agreements
affecting the Loans without the prior written consent of Buyer.

 

3.25 Compliance Certificate. Seller shall deliver to Buyer, within fifteen (15)
calendar days after the end of each calendar quarter, a certificate dated as of
the end of the quarter in question and signed by a responsible officer of Seller
stating (i) that as of the date thereof no default or event of default has
occurred and is continuing under the terms of this Agreement, (ii) that Seller
has notified Buyer of any default or event of default that has occurred under
the terms of the Loan Documents and (iii) that all representations and
warranties of Seller set forth in this Agreement remain true and correct as of
the date of such compliance certificate.

 

3.26 Reserved.

 

3.27 Reporting. In addition to any other reports required to be delivered
herein, Seller shall deliver to Buyer the following reports and notifications:

 

12

 

 

(a) Monthly Aggregate Receipts. Not later than the twentieth (20th) day of each
calendar month, a report of Aggregate Receipts during the preceding month, which
report shall include (i) a reasonably detailed breakdown by payment category and
by Loan of all Receipts received by Seller from Borrowers during the preceding
calendar month, and (ii) an accounting of the total amount, as of the end of
such calendar month, of all payments made by Seller to Buyer;

 

(b) Distribution Report. In conjunction with each Distribution, Seller shall
provide Buyer a statement indicating the amount of the Distribution with (i) a
reasonably detailed breakdown by payment category of the Receipts underlying the
Distribution (i.e., interest, principal or other fee payable under the Loan
Documents) and (ii) a reasonably detailed breakdown by category of the
Distribution to Buyer and Seller pursuant to Section 4.8;

 

(c) Interest Report: Not later than the twentieth (20th) day of each calendar
month, a report of interest accrued and paid under Eligible Loans, which report
shall include, without limitation, (i) the amount of accrued interest which a
Borrower is not obligated to pay on a monthly basis pursuant to the Loan
Documents, and (ii) the amount of accrued interest which Seller pays to Buyer
which is not collected from a Borrower; for avoidance of doubt, amounts not yet
due and payable under a Senior Loan are not yet due and payable hereunder;

 

(d) Seller Event of Default. Immediately upon any officer or manager of Seller
becoming aware of the occurrence of any default or event of default by any
Borrower under the Loan Documents, a certificate of an authorized officer or
manager of Seller setting forth the details thereof and, the action which Seller
proposes to take with respect thereto; and

 

(e) Financial Condition. Prompt notification of any change in the financial
condition of any Borrower that could result in a Material Adverse Change on
repayment of the Loan.

 

13

 

 

3.28 Representations Regarding the Properties. Seller represents and warrants
that Seller has conducted a due diligence investigation of each Borrower and
each Loan and, based on such investigation, further represents and warrants as
follows:

 

(a) Title. Each Borrower is the owner of the respective Property(ies) in fee
simple, subject only to those liens and encumbrances in favor of Seller in
accordance with the Loan Documents.

 

(c) Utilities. All utility services necessary for the construction of the
proposed improvements on the Property are available at the boundaries of the
Property.

 

(d) Environmental Matters. Seller has no knowledge of the existence of any
violation with respect to the Property of any Applicable Laws of any
Governmental Authority relating to environmental, pollution, health or safety
matters that will or threatens to impose a material liability on the Borrower or
the Property or would require a material expenditure by the Borrower to cure,
except any matters disclosed in written reports delivered by Seller to Buyer
prior to Buyer’s purchase of an interest in the Loan secured by the Property.

 

(e) First Lien Priority, Title Insurance. Each Mortgage is a valid and
enforceable first lien on the Property and for mortgages dated on and after the
Title Insurance Requirement Date, is insured by an American Land Title
Association (“ALTA”) lenders’ loan title insurance policy issued by an
underwriter acceptable to Buyer, which policy is subject only to the lien of
current real estate taxes and assessments, and covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording of such Mortgage, such exceptions appearing of record and
being acceptable to mortgage lending institutions generally or specifically
reflected in the survey of the Property. The title insurance policy relating to
the Loan, if applicable, is in full force and effect and will be in force and
effect upon the consummation of the transactions contemplated by this Agreement.
No claims have been made under such title insurance policy.

 

14

 

 

(f) Insurance. The Properties are insured by customary property insurance
policies issued by an insurer acceptable to Buyer, and name the Seller as
mortgagee/loss payee. The Mortgage obligates the Borrower thereunder to maintain
the property insurance policy at Borrower’s cost and expense, and on Borrower’s
failure to do so, the Mortgage authorizes the holder of the Mortgage to obtain
and maintain such insurance at such Borrower’s cost and expense, and to seek
reimbursement from Borrower. Seller has not engaged in, and has no knowledge of
any Borrower having engaged in, any act or omission which would impair the
coverage of any such policy, the benefits of the endorsement provided for
herein, or the validity and binding effect of the policy. If the Property is
located in a flood hazard area, the Property is insured by a flood insurance
policy acceptable to Buyer, and all federal, state and local requirements with
respect to both hazard and flood insurance have been complied with in all
material respects.

 

(g) No Impairment. No action, error, omission, misrepresentation, negligence,
fraud or similar occurrence with respect to the Loans have taken place on the
part of any person, including, without limitation, the Borrower, any appraiser,
any builder or developer or insurer or any party involved in the origination of
the Loans or in the application for any insurance relating to the Loans that
might result in a denial, failure or impairment of full and timely coverage
under any insurance policies required to be obtained or any pool insurance
policy covering the Loans.

 

(h) Seller Compensation. Seller has not received any fee or other compensation
except as permitted by applicable law and regulation, and that it has disclosed
any fee or other compensation in writing to the Borrower and Buyer as required
by applicable law and regulation.

 

(j) Fair Consideration. In the opinion of Seller, Seller has received fair
consideration and reasonably equivalent value in exchange for the sale of each
Senior Loan to Buyer pursuant to this Agreement.

 

3.29 Consent to a Transfer by Borrower. Seller shall not consent to Borrower’s
assignment or transfer of any Property or of any of Borrower’s rights or
obligations under the Loan Documents without the prior written consent of Buyer.

 

3.30 Compliance with Loan Documents. Seller has complied with, and has
performed, all obligations required to be complied with or performed by it under
the Loan Documents, and Seller has not breached any of its representations,
warranties, obligations, agreements or covenants under any of the Loan
Documents.

 

Each of the above representations and warranties in this Article 3 (i) applies
to all Senior Loans sold by Seller to Buyer, (ii) is for the benefit of Buyer
and its successors and/or assigns, and (iii) is in addition to any specific
representation and warranties contained elsewhere herein. Each representation
relating to a specific Property is made only as of the date Buyer acquires an
interest in the Loan secured by such Property. Each representation regarding a
specific Property or a specific Loan shall survive only until the Senior Loan
relating thereto has been paid to Buyer in full.

 

15

 

 

 

ARTICLE 4

 

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer hereby represents and warrants to Seller that as of the Effective Date of
this Agreement and as to any particular Eligible Loan, as of the date of the
sale of any applicable Senior Loan to Buyer:

 

4.1 Organization and Good Standing. Buyer has been duly organized and shall be
validly existing as a South Dakota chartered banking corporation, and has power
and authority to own its properties and to conduct its business as such
properties shall then be owned and such business is then conducted.

 

4.2 Power and Authority. Buyer has the organizational power and authority to
execute and deliver this Agreement and to carry out its terms; Buyer shall have
full power and authority to purchase the property to be purchased and shall have
duly authorized such purchase; and the execution, delivery and performance of
this Agreement shall have been duly authorized by Buyer by all necessary
corporate action.

 

4.3 Binding Obligation. This Agreement shall constitute a legal, valid and
binding obligation of Buyer, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general principles of equity.

 

4.4 No Conflicts or Breaches. Buyer’s actions and conduct in consummating the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof do not and will not violate or breach any of the terms or provisions of,
or constitute an event of default under, any agreement to which it is a party or
by which it is bound; not violate any order, judgment or decree applicable to
each of any federal or state court, regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over it or its
properties; which violation, breach or default (other than with respect to the
formation documents) would have a material adverse effect on the validity or
enforceability of this Agreement, or on the ability of it to perform its
obligations under this Agreement;

 

4.5 No Litigation and Claims. There is no civil, criminal or administrative
notice, action, suit, demand, claim, hearing, proceeding, notice of violation,
inquiry or investigation from, by or before any Government Authority pending or,
to the knowledge of the Buyer threatened, against the Buyer or any of its
Affiliates that, individually or in the aggregate, would have a Material Adverse
Change on this Agreement or on any action taken or to be taken in connection
with Buyer’s obligations contemplated herein, or which would be likely to impair
materially its ability to perform under the terms of this Agreement. The Buyer
is not subject to any order, writ, judgment, award, injunction or decree of any
Governmental Authority of competent jurisdiction or any arbitrator or
arbitrators that, individually or in the aggregate, would be likely to impair
materially its ability to perform under the terms of this Agreement.

 

16

 

 

ARTICLE 5

 

ADMINISTRATION AND SERVICING OF THE LOAN; PUT AND CALL OPTIONS; DISTRIBUTION
WATERFALL

 

5.1. Seller to Administer the Loans. Subject to the terms of this Agreement
(including without limitation Article 9), Seller, as administrative agent for
Buyer, shall administer and service the Senior Loans in accordance with Accepted
Servicing Practices, consistent with applicable law and regulations, and in
accordance with the Loan Documents, subject to the specific rights, duties and
limitations set forth herein.

 

5.2. Collections and Distributions.

 

(a) While Seller is administrative agent and servicer for any Eligible Loans,
Seller shall collect all payments due from Borrowers under the Loan Documents
for such Loans (other than payoff amounts, which are to be paid by Borrowers
directly to Buyer) and distribute them in accordance with Sections 5.8 and 5.9
of this Agreement on the last Business Day of each calendar month. Seller shall
pay to Buyer within ten (10) days after receipt of any Receipts all sums due to
Buyer in respect of such Receipts as provided in Section 5.8 and 5.9 of this
Agreement; provided that in the event Seller receives any Receipts representing
the payment of principal due under an Eligible Loan, Seller shall within one
Business Day deposit all such Receipts into an account with Buyer that is
controlled by Buyer. All fees associated with the account controlled by Buyer
shall be paid by Buyer.

 

(b) Buyer shall distribute to Seller and Buyer payoff amounts deposited with
Buyer under this section (i) on the same Business Day if received by Buyer
before 12:00 pm New York time, or (ii) on the next Business Day if received by
Buyer after 12:00 pm New York time, and in any event in accordance with the
distribution priorities set forth in Section 5.8 and 5.9 of this Agreement.

 

(c) If either party fails to distribute funds in accordance with this Section
5.2 when due, the party failing to make such distribution shall be obligated to
pay interest on the undistributed amount to the other party at the rate of the
Interest Rate.

 

5.3. Servicing. Except as otherwise expressly set forth in this Agreement
(including without limitation Article 9), Seller shall be responsible for all
servicing duties required pursuant to the Loan Documents in connection with the
administration of the Eligible Loans, including, without limitation, making
Advances, monitoring compliance by Borrower under the Loan Documents, conducting
periodic lien and title searches and undertaking all other duties relating to
the administration of the Loans; provided, however, that in the event Seller
desires to undertake any act constituting a Major Decision, Seller shall be
required to notify and obtain the consent of Buyer and Buyer shall have five (5)
Business Days to notify Seller in writing of its approval or disapproval of
Seller’s proposed course of action. If Buyer does not approve the proposed
course of action, Seller shall refrain from taking such action. In the event
Buyer approves Seller’s proposed Major Decision, Seller shall carry out the
proposed action.

 

5.4. Deposits. Seller shall be entitled to receive and retain all interest
earned on Borrower deposits held by Seller which Seller is not obligated to pay
over to the Borrower (collectively, “Deposit Earnings”).

 

5.5. Call Option. Seller, upon written notice to Buyer (a “Call Notice”), shall
have the right at any time (the “Call Option”) to repurchase from Buyer at any
time the Transferred Rights pertaining to any Senior Loan or two (2) or more
Senior Loans. The purchase price (the “Call Price”) for each Senior Loan shall
be an amount equal to the outstanding principal amount of the Senior Loan held
by Buyer plus accrued interest at the Interest Rate, provided that if the
aggregate interest paid to Buyer in respect of such Senior Loan as of the
repurchase date shall be less than an amount equal to four percent (4%) of the
total commitment amount of Buyer in respect of such Senior Loan, then the
purchase price shall be increased by an amount equal to such shortfall (such
that Buyer’s minimum return is four percent (4%) of such commitment amount).

 

5.6 Put Option. Buyer, upon written notice to Seller (a “Put Notice”), shall
have the right at any time (the “Put Option”), in its sole and absolute
discretion, to elect to require Seller to repurchase the Transferred Rights
pertaining to any Senior Loan, or any portion of a Senior Loan, or two (2) or
more Senior Loans held by Buyer. The purchase price (the “Put Price”) shall be
an amount equal to the outstanding principal amount of the Senior Loan held by
Buyer plus accrued interest at the Interest Rate, provided that the aggregate
Put Prices payable in respect of all Senior Loans put to Seller under this
Section 5.6 during any trailing twelve (12) month period ending on the date of
the Put Notice shall never exceed the Put Option Limit. The “Put Option Limit”
means an amount equal to ten percent (10%) of all fundings made by Buyer to
Seller under the Senior Loans during such twelve (12) month period. If the
aggregate Put Prices would exceed the Put Option Limit, Seller shall notify
promptly Buyer of such fact and Buyer shall revoke the Put Notice as to any
portion of a Senior Loan, or one or more Senior Loans, such that the Put Price
shall be brought below the Put Option Limit, and then the Put Option shall be
completed in accordance with Section 5.7.

 

17

 

 

5.7 Put-Call Procedure. If Buyer exercises the Put Option or Seller exercises
the Call Option, Buyer and Seller shall consummate the transactions contemplated
thereby in accordance with the following procedures (the “Put-Call Procedure”):

 

(a) The transfer date for a Call Option will be the date which is ten (10) days
after the delivery of the Call Notice.

 

(b) The transfer date for a Put Option will be the date which is forty-five (45)
days after the delivery of the Put Notice.

 

(c) At any Put Option closing, Seller shall pay the Put Price to Buyer by wire
transfer of immediately available funds to an account designated by Buyer.

 

(d) At any Call Option closing, Seller shall pay the Call Price to Buyer by wire
transfer of immediately available funds to an account designated by Buyer.

 

5.8 Distributions Waterfall. Except as otherwise specifically provided herein,
all Receipts received by Seller will be applied in the following order of
priority on a Loan by Loan basis:

 

(a) From all collections of interest payments under the Loan, an amount equal to
all accrued, unpaid interest due to Buyer on the Senior Loan, calculated at the
Interest Rate, shall be paid to Buyer;

 

(b) All remaining collected interest payments and all fee income shall be paid
to Seller;

 

18

 

 

(c) From all collections of principal payments under the Loan, an amount equal
to the outstanding balance of the Senior Loan shall be paid to Buyer, including
without limitation all Protective Advances made by Buyer under the Senior Loan,
shall be paid to Buyer; and

 

(d) All remaining collected principal payments shall be paid to Seller.

 

5.9 Waterfall After a Put Default. All Receipts received by Seller while a Put
Default (as defined in Section 8.1(e)) exists under this Agreement will be
applied in the following order of priority on a Loan by Loan basis:

 

(a) First, an amount equal to all sums then due and payable under all Senior
Loans held by Buyer, including without limitation principal and interest
calculated at the Interest Rate, shall be paid to Buyer; for the avoidance of
doubt, Receipts shall not be applied to pay any principal amounts that are not
yet due and payable;

 

(b) Second, an amount equal to the aggregate unpaid amount of the Put Prices in
respect of which Buyer has previously exercised a Put Option shall be paid to
Buyer;

 

(c) Third, an amount equal to all sums then due and payable under all
Subordinate Loans held by Seller, including without limitation principal and
interest calculated at the Interest Rate, shall be paid to Seller; for the
avoidance of doubt, Receipts shall not be applied to pay any principal amounts
that are not yet due and payable; and

 

(d) Finally, any remaining amounts shall be paid to Seller and Buyer in
accordance with their respective initial Senior Loan Percentage and Subordinate
Loan Percentage of such Eligible Loan.

 

5.10 Priority of Senior Loan. Seller hereby irrevocably agrees that,
notwithstanding any term or provision to the contrary set forth in this
Agreement (including, but not limited to, Section 5.8) or any of the Loan
Documents, until the prior indefeasible payment in full of all amounts due to
Buyer in respect of the Senior Loan and the Transferred Rights:

 

(a) all amounts or other payments by Seller or Buyer from or on behalf of
Borrowers under or pursuant to the Loan Documents will be applied first, to the
payment of any amounts due to Buyer in respect of the Senior Loan and the other
Transferred Rights, and second, to the payment of any amounts due to Seller in
respect of the Subordinated Loan;

 

(b) all amounts or other payments received by Seller or Buyer in connection with
the foreclosure upon or other realization on any Loan Collateral will be applied
first, to the payment of any amounts due to Buyer in respect of the Senior Loan
and the Transferred Rights, and second, to the payment of any amounts due to
Seller in respect of the Subordinated Loan; and

 

(c) the rights of Seller in and to the Loan Collateral or any security interests
granted under the Mortgage or other Loan Documents shall be subordinated to any
and all rights of Buyer in and to the Loan Collateral and any security interests
granted under the Mortgage or other Loan Documents.

 

ARTICLE 6

 

INDEMNIFICATION

 

6.1 Indemnification by Seller. Seller, as an Indemnifying Party, hereby agrees
to indemnify, defend and hold harmless Buyer and its successors and assigns and
their respective Affiliates, as an Indemnified Party, from and against any and
all claims, losses, damages, fines, penalties, forfeitures, legal fees,
judgments and any other costs, fees and expenses relating to a breach by Seller
or its agents of any covenant, representation, warranty or obligation contained
in this Agreement.

 

6.2 Indemnification by Buyer. Buyer, as an Indemnifying Party, hereby agrees to
indemnify, defend and hold harmless Seller and its successors and assigns and
their respective Affiliates, as an Indemnified Party, from and against any and
all claims, losses, damages, fines, penalties, forfeitures, legal fees,
judgments and any other costs, fees and expenses relating to a breach by Buyer
or its agents of any covenant, representation, warranty or obligation contained
in this Agreement.

 

6.3 Indemnification Procedures. If at any time a party entitled to
indemnification hereunder ("Indemnified Party") learns of any claim or loss for
which indemnification by an indemnifying party hereunder ("Indemnifying Party")
may be asserted, the Indemnified Party shall give to the Indemnifying Party
written notice within such time as is reasonable under the circumstances,
describing such claim or loss in reasonable detail. In the event that a demand
or claim for indemnification is made hereunder with respect to losses the amount
or extent of which is not yet known or certain, the notice of demand for
indemnification shall so state, and, where practicable, shall include an
estimate of the amount of the losses. In the case of any notice of
indemnification hereunder involving any claim of any third party, the
Indemnifying Party shall have responsibility for, and shall assume all expense
with respect to, the defense or settlement of such claim; provided however,
that:

 

19

 

 

(a) the Indemnified Party shall be entitled to participate in the defense of
such claim and to employ counsel at its own expense to assist in the handling of
such claim; and

 

(b) the Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into any settlement of such claim or ceasing
to defend against such claim if, pursuant to or as a result of such settlement
or cessation, (a) injunctive or other relief (excepting the payment of money
damages) would be imposed against any Indemnified Party, or (b) settlement would
involve admission of guilt or other action resulting in any criminal law
sanctions, or (c) the settlement or cessation shall result in an indemnification
obligation of the Indemnifying Party that, in the reasonable judgment of the
Indemnified Party, cannot be fulfilled by the Indemnifying Party in accordance
with the terms of this Agreement. If the Indemnifying Party does not provide to
the Indemnified Party, within fifteen (15) days after receipt of a notice of
indemnification, a written acknowledgement that the Indemnifying Party shall
assume responsibility for the defense or settlement of such claim as provided in
this Section 6.3, the Indemnified Party shall have the right to defend and
settle the claim in such manner as it may deem appropriate at the cost and
expense of the Indemnifying Party, and the Indemnifying Party shall promptly
reimburse the Indemnified Party therefor in accordance with this Agreement.

 

ARTICLE 7

 

GUARANTY

 

7.1 Guaranty. If at any time Buyer shall not have acquired a Senior Loan from
Seller within the immediately preceding six (6) month period, Seller shall
thereupon automatically deemed to be a guarantor of (and Seller hereby agrees to
guaranty) the full payment of interest to Buyer when due of all sums payable by
Borrower in respect of all Senior Loans then held by Buyer. Such guaranty shall
remain in effect as to each Senior Loan until it has been paid in full.

 

ARTICLE 8

 

SELLER EVENTS OF DEFAULT; BUYER’S REMEDIES

 

8.1 Seller Default. The occurrence of any one or more of the following events
shall constitute a “Seller Event of Default” under this Agreement:

 

(a) Representations and Warranties. Any representation or warranty made by
Seller pursuant to this Agreement, or any statement or other document furnished
pursuant hereto or in connection with the transactions contemplated hereby shall
prove to be false, misleading, incomplete or untrue in any material respect as
of the date on which such representation or warranty is made;

 

(b) Covenants. Any breach by Seller of any covenant, term, agreement or
condition contained in this Agreement shall occur and shall continue unremedied
for a period of thirty (30) calendar days after Seller has or reasonably should
have had notice thereof (provided that such thirty (30) calendar day grace
period shall only be allowed to Seller if Seller uses diligent efforts during
such time to cure such breach) or such shorter amount of time permitted for cure
that is specifically provided herein;

 

20

 

 

 

(c) Bankruptcy or Insolvency. (i) The commencement of any proceeding under any
bankruptcy or insolvency laws by or against Seller or its principal Daniel
Wallach and such proceeding shall not be dismissed within sixty (60) calendar
days after the date of filing; (ii) Seller is unable, or admits in writing its
inability, to pay its recourse debts as they become due; (iii) Seller makes an
assignment for the benefit of creditors; (iv) Seller files a petition or applies
to any tribunal for the appointment of a custodian, receiver or any trustee for
all or any portion of its assets; (v) Seller, by any act or omission, indicates
its consent, approval of, or acquiescence in the appointment of a receiver,
custodian or trustee for all or any portion of its property; (vi) Seller is
adjudicated a bankrupt; (vii) Seller becomes insolvent however otherwise
evidenced; or (viii) Seller ceases doing business as a going concern;

 

(d) Failure to Collect or Pay Interest. Any failure on the part of Seller to pay
to Buyer any distributions to Buyer in accordance with Sections 5.8 and 5.9,
which failure is not cured within ten (10) days;

 

(e) Put Option. Any failure to repurchase a Loan under a Put Option and pay the
Put Price to Buyer, which failure continues for sixty (60) calendar days after
delivery of a Put Notice by Buyer to Seller (a “Put Default”); or

 

(f) Maturity. Any Eligible Loan remains outstanding for more than twelve (12)
months from the date of closing of such Eligible Loan, except for Loans where
the Seller has executed a Call Option and is waiting for Buyer to complete
transaction.

 

(g) Key Person Event. Daniel Wallach no longer remains as a senior officer or
manager of Seller, or has become disabled for a period exceeding thirty (30)
days, or has died.

 

8.2 Buyer’s Remedies. Upon the occurrence of any Seller Event of Default, Buyer
shall have the following rights and remedies:

 

(a) In calculating all Distributions to Buyer under this Agreement, interest
shall accrue and be payable to Buyer at the Default Interest Rate rather than
the Interest Rate;

 

(b) Buyer may record assignments of mortgage;

 

(c) Buyer may exercise any and all rights available to Buyer at law or in
equity;

 

(d) Buyer may exercise all other rights and remedies expressly provided under
this Agreement; and

 

(e) Such other remedies as are available at law or in equity.

 

In addition, except in the case of a default solely under Section 8.1(g),
amounts advanced by Buyer hereunder and still outstanding shall bear interest at
the Default Interest Rate.

 

8.3 Transfer of Servicing. Upon the occurrence of an Seller Event of Default
under Section 8.1(a), (b), (c) or (g), Buyer shall have the right to relieve
Seller from, and to assume, all loan administration and servicing rights and
responsibilities under this Agreement with respect to all Eligible Loans in
which Buyer holds an interest. Upon the occurrence of a Seller Event of Default
under Section 8.1 (D), (E) or (F), Buyer shall have the right to relieve Seller
from, and to assume, all loan administration and servicing rights and
responsibilities under this Agreement as to such Eligible Loan. Buyer may
exercise its rights under this Section 8.3 by giving not less than two (2)
Business Days prior written notice to Seller, provided that as to each Seller
Event of Default, any such notice shall be given within forty five (45) days of
the occurrence of such Seller Event of Default.

 

21

 

 

 

8.4 Remedies Cumulative. All remedies available to Buyer are cumulative and not
exclusive.

 

ARTICLE 9

 

BUYER EVENTS OF DEFAULT; SELLER’S REMEDIES

 

9.1 Buyer Default. The occurrence of any one or more of the following events
shall constitute a “Buyer Event of Default” under this Agreement:

 

(a) Failure to Fund an Advance. Any failure by Buyer to fund an Advance that
Buyer is required to fund under the terms of this Agreement, provided that if
Buyer fails to advance within the time period required under this Agreement,
Seller shall provide notice to Buyer and Buyer shall have ten days from receipt
of such notice to cure such failure;

 

(b) Bankruptcy or Insolvency. (i) The commencement of any proceeding under any
bankruptcy or insolvency laws by or against Buyer and such proceeding shall not
be dismissed within sixty (60) calendar days after the date of filing; (ii)
Buyer is unable, or admits in writing its inability, to pay its recourse debts
as they become due; (iii) Buyer makes an assignment for the benefit of
creditors; (iv) Buyer files a petition or applies to any tribunal for the
appointment of a custodian, receiver or any trustee for all or any portion of
its assets; (v) Buyer, by any act or omission, indicates its consent, approval
of, or acquiescence in the appointment of a receiver, custodian or trustee for
all or any portion of its property; (vi) Buyer is adjudicated a bankrupt; (vii)
Buyer becomes insolvent however otherwise evidenced; (viii) control of Buyer is
taken by a regulatory agency; or (ix) Buyer ceases doing business as a going
concern;

 

(c) Failure to Distribute Principal. Buyer fails to distribute to Seller cash
from payoffs received by Seller in accordance with this Agreement which is not
cured within ten (10) days of written notice;

 

(d) Failure to Release Documents. Buyer fails to release and deliver (or cause
its agent to release and deliver), promptly following written demand, (i) to a
closing attorney a Mortgage or Note in Buyer’s possession or control when the
related Mortgage Loan is paid in full (or into escrow with the closing attorney
in anticipation of a payoff when required under local law) or (ii) to an
attorney handling an enforcement action a Mortgage or Note in Buyer’s possession
or control when required by such attorney in connection with the enforcement
action; provided that if Buyer fails to release such documents within the time
period required under this Agreement, Seller shall provide notice to Buyer and
Buyer shall have ten days from receipt of such notice to cure such failure; or

 

(e) Call Option. Any failure to transfer a Loan under a Call Option within the
time period required under this Agreement; provided that if Buyer fails to
transfer the Loan within the time period required under this Agreement, Seller
shall provide notice to Buyer and Buyer shall have ten days from receipt of such
notice to cure such failure.

 

22

 

 

9.2 Seller’s Remedies. During the existence of any Buyer Event of Default,
Seller shall have the following rights and remedies:

 

(a) the four percent (4%) minimum interest requirement under Section 5.5 shall
not apply;

 

(b) Seller may offset against any payments due to Buyer under this Agreement an
amount equal to the Advance amount that Buyer has failed to fund;

 

(c) The control account in Section 5.2 will be reversed, with funds going into a
Seller controlled account, and Seller being obligated to send Buyer’s proceeds
(after giving effect to Section 9.2(b)) to Buyer under the same timing
requirements;

 

(d) Section 2.7(a) of this Agreement shall not be applicable; and

 

(e) Such other remedies as are available at law or in equity.

 

Upon a cure of any Events of Default, Seller’s right to exercise any remedies as
to such default shall cease.

 

9.3 Remedies Cumulative. All remedies available to Seller are cumulative and not
exclusive.

 

ARTICLE 10

 

TERM; TERMINATION

 

10.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue until terminated in accordance with Section 10.2 below
(hereinafter the “Term”).

 

10.2 Termination. Unless otherwise agreed to in writing by the parties at the
time, this Agreement shall terminate:

 

(a) when the entire indebtedness due under the Loan Documents for all Senior
Loans held by Buyer shall have been paid in immediately available funds, and
Seller has paid to Buyer, in immediately available funds, all amounts due under
this Agreement, and no new amounts become due hereunder within 30 days
thereafter, provided that no termination shall occur due to operation of this
clause (a) during an Exclusivity Period; or

 

(b) when all Senior Loans and Subordinate Loans and the rights under this
Agreement relating thereto shall be owned and held by one person, firm or
corporation for its own account for a period exceeding 30 days, provided that no
termination shall occur due to operation of this clause (b) during an
Exclusivity Period; or

 

(c) upon written notice by either party to the other if Buyer has not purchased
a Senior Loan on or before March 1, 2015.

 

Each party will execute and deliver all instruments, in recordable form, as may
be necessary and appropriate to reflect the satisfaction of their respective
interests and/or the termination of this Agreement.

 

23

 

 

 

ARTICLE 11

 

GENERAL PROVISIONS

 

11.1 Modification. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally, except by an instrument in writing
signed by the parties hereto.

 

11.2 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns; provided, however, that
Seller may not transfer or assign any or all of its rights or obligations
hereunder without the prior written consent of Buyer, and Buyer may not transfer
or assign any or all of its rights or obligations hereunder to any person other
than a Qualified Transferee without the prior written consent of Seller, which
consent shall not be unreasonably withheld. In connection with any such
transfer, assignment or sale or proposed transfer, assignment or sale, Buyer may
furnish any information concerning this Agreement, the Loan or Seller to such
actual or potential assignees or transferees provided that the actual or
potential assignee or transferee agrees to keep all such information
confidential.

 

11.3 Captions. Captions used in this Agreement are for ease of reference only
and do not define or limit provisions.

 

11.4 Severability. The provisions of this Agreement are specifically agreed to
be severable. If any part hereof is unenforceable, the remainder of the
Agreement may be enforced as if such portion were not contained herein.

 

11.5 Governing Law. This Agreement shall be governed, interpreted and construed
in accordance with the internal laws of the State of New York, without regard to
any conflict of law provision thereof that would require the application of the
laws of any other jurisdiction. Each of the parties hereto, to the extent
permitted by law, knowingly, intentionally and voluntarily (i) submits to
personal jurisdiction in the State of New York over any suit, action or
proceeding by any person arising from or relating to this Agreement, (ii) agrees
that any such action, suit or proceeding may be brought in any state or federal
court of competent jurisdiction sitting in the State of New York, (iii) submits
to the jurisdiction of such courts, (iv) to the fullest extent permitted by law,
agrees that it will not bring any action, suit or proceeding in any other forum
other than in the State of New York, and (v) agrees that the State of New York
is the proper venue for any suit, action or proceeding by any person arising
from or relating to the Agreement.

 

11.6 Attorneys’ Fees. In the event suit is filed with respect to this Agreement,
or any documents executed pursuant hereto, the prevailing party, in addition to
all other sums which it may be entitled to, shall be entitled to recover its
actual, reasonable attorneys’ fees from the other party.

 

11.7 Notices. All notices (including without limitation notices of default),
demands or requests provided for or permitted to be given pursuant to this
Agreement must be in writing and given by both (i) personal delivery or by
prepaid overnight delivery service and (ii) email. Notices so given shall be
effective when personally served, or one Business Day after sending when sent by
prepaid overnight delivery service. Notwithstanding the foregoing, all Loan
Notifications, funding requests and reports shall be sent by electronic mail
only. The time period in which a response of any such notice, demand or request
must be given, however, shall commence to run from the date of receipt on the
return receipt of the notice, demand or request by the addressee thereof.
Rejection or other refusal to accept or the inability to deliver because of
change of address of which no notice was given shall be deemed to be receipt of
the note, demand or request sent. Such notice, demand or request shall be
addressed as follows:

 



24

 

 

 

 

  To Seller: Shepherd’s Finance, LLC     12627 San Jose Blvd.     Suite 203    
Jacksonville, FL  32223     Attention: Dan Wallach    
Email:  danwallach@shepherdsfinance.com

 

 

 

  To Buyer: 1st Financial Bank USA     Box 98 Main Street     Dupree, SD 57623  
  Attention:  Home Builder Finance     Email: builderfinance@1fbusa.com        
with a copy to: 1st Financial Funding & Investment Corporation     55 E. 59th
Street, 6th Floor     New York, NY 10022     Attention: Andrew Hegyi    
andrewhegyi@1fbusa.com

 

11.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument when each party has signed one such
counterpart.

 

11.9 Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties respecting the matters herein set forth and supersedes all
prior agreements between the parties hereto respecting such matters. This
Agreement may be amended by written agreement of amendment executed by both
parties hereto, but not otherwise.

 

11.10. Time of the Essence; Non-Business Days. Subject to the next full
sentence, time is of the essence of this Agreement. Whenever action must be
taken (including the giving of notice or the delivery of documents) under this
Agreement during a certain period of time or by a particular date that ends or
occurs on a non-Business Day, then such period or date shall be extended until
the immediately following Business Day.

 

11.11. No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer any rights or remedies upon any person, other
than the parties hereto and, subject to any restrictions on assignment herein
contained, their respective successors and assigns.

 

11.12 Relationship Between Buyer and Seller. The relationship between Seller and
Buyer shall be that of seller and buyer. This Agreement shall not be construed
to create a partnership or joint venture between Buyer and Seller. In no event
shall the transactions contemplated by this Agreement be deemed or be construed,
in whole or in part, as a loan from Buyer and Seller.

 

11.13 Reserved.

 

11.14 Waivers. Neither party shall be deemed to have waived any of its rights or
remedies hereunder unless such waiver is (i) in writing, and (ii) signed by such
party, and then only to the extent specifically recited. No failure to exercise
and no delay or omission in exercising any right, remedy or recourse on the
right of any party shall operate or be deemed as a waiver of such right, remedy
or recourse hereunder or thereunder or preclude any other or further exercise
thereof. A waiver or release on any one occasion shall not be construed as
continuing, as a bar to, or as a waiver or release of any subsequent right,
remedy or recourse on any subsequent occasion.

 

25

 

 

11.15 Dispute Resolution. Any controversy regarding any provision of this
Agreement, any Exhibit, or addendum hereto, shall be submitted to binding
arbitration in accordance with the then existing rules of the American
Arbitration Association of JAMS, Inc. Any award made by the arbitrator(s) may be
enforced as a final judgment in any court of competent jurisdiction. The site
for any such arbitration shall be New York, New York. The arbitration shall be
heard before an arbitrator mutually agreeable to by the parties; provided, that
if the parties cannot agree on the choice of arbitrator within ten (10) days
after the first party seeking arbitration has given written notice, then the
arbitration shall be heard by three (3) arbitrators, one (1) chosen by each
party, and the third chosen by those two (2) arbitrators. The arbitrators will
be selected from a panel of persons having experience with and knowledge of the
mortgage lending industry and at least one (1) of the arbitrators selected will
be an attorney. Each party shall bear its own attorneys’ fees, expert witness
fees and costs in connection with such arbitration. A party shall be determined
by the arbitrator to be the prevailing party if its proposal for the resolution
of the dispute is the closer to that adopted by the arbitrator.

 

11.16 True Sale; Not a Loan or Pledge. The purchase and sale of the Transferred
Rights are intended to be a sale by Seller and a purchase by Buyer of the Senior
Loans. From and after the date hereof, Buyer and Seller shall own beneficially
their respective Senior Loan Percentage and Subordinate Loan Percentage in the
Eligible Loan and the Loan Documents. This Agreement shall not be deemed to
represent a loan by Buyer to Seller, or a pledge by either party to the other
party. In the event, however, that any court of competent jurisdiction or
binding arbitration were to hold that any transaction made pursuant hereto
constitutes a loan and not a purchase and sale, it is the intention of the
parties hereto that this Agreement shall constitute a security agreement under
applicable law and that the Assignments of Mortgage and Endorsed Promissory
Notes held by Buyer are security for the loan.

 

11.17 Undivided Interest in Loan Documents and Loan Collateral. Buyer and Seller
shall each have an undivided interest in the Loan Documents and in any property
taken as security for each Eligible Loan, and if any such property or the
proceeds thereof shall be applied in reduction of the principal balance of the
Eligible Loan, then each party shall be entitled to receive its pro rata share
of such application in accordance with the terms of this Agreement (giving due
consideration to the priority of distributions provided for herein). The parties
acknowledge and agree that the Loan represents a single "claim" under
Section 101 of the Bankruptcy Code, and that neither party shall be a separate
creditor of Borrower under the Bankruptcy Code.

 

11.18 Notes are Not Securities. No Note shall be deemed to be a security within
the meaning of the Securities Act of 1933 or the Securities Exchange Act of
1934.

 

11.19 Confidentiality. In no event shall either party to this Agreement issue
any press release to any media of general circulation regarding this Agreement
or the transactions contemplated hereby or otherwise disclose any Confidential
Information; provided, however, that nothing herein shall be deemed to limit or
impair in any way any party’s ability to disclose the details of the transaction
contemplated hereby to its legal and financial advisors or as may be necessary
pursuant to any court or governmental order or applicable law or in litigation.
Notwithstanding the foregoing, no party hereunder shall have any liability by
reason of the details of the transaction contemplated hereby becoming known by
means beyond the reasonable control of such party. The term “Confidential
Information” shall mean this Agreement and all proprietary information, data,
trade secrets, business information and other information of any kind whatsoever
that a party discloses, in writing, digitally, orally or visually, to the other
party or to which is obtained in connection the negotiation and performance of
this Agreement.

 

[signatures on next page]

 

 



26

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 



  SELLER:           SHEPHERD’S FINANCE, LLC   a Delaware limited liability
company Date:  December 24, 2014     By: /s/ Daniel M. Wallach   Daniel M.
Wallach   Chief Executive Officer and Manager               BUYER:   1st
FINANCIAL BANK USA   a South Dakota chartered banking corporation    
Date:  December 24, 2014         By: /s/ Wayne R. Nesje   Wayne R. Nesje   SVP

 

 



27

 

 



EXHIBIT A

 

Shepherd’s Finance, LLC

LOAN NOTIFICATION AND OFFER FORM

 

Reference is made to that certain the Loan Purchase and Sale Agreement between
Seller and Buyer dated ________________, 201_ ( the “Loan PSA”). All capitalized
terms used herein which are defined in the Loan PSA shall have the meanings
given to them in the Loan PSA. Seller hereby offers to sell to Buyer a Senior
Loan in the following Eligible Loan:

 

Section 1: Eligible Loan Information

 

1. Loan Number:   2. Borrower:   3. Resume:   4. Relationship/Affiliate
Transactions:

☐Borrower               ☐ Investor $               

☐Other:

5. History with SF: 0 Closed Loan; 0 Open loans; 6. History with 1FB: 0 Closed
Loan; 0 Open loans; 7. Loan Collateral:   8. Status: ☐ Spec          ☐ Pre-sale
9. Current % Complete:   10. Exceptions:   11. Initial Interest Rate:   12.
Closing Date:  

 



 

 

 



Loan Size and Funding by Buyer                             Appraised Value $0  
          Loan Amount $0             LTV 0%                             Senior
Loan Percentage 0%                             Purchase Price (lesser of)      
      $0.00 (i) the Senior Loan Amount           $0.00 (ii) 50% of Eligible
Balance             $0.00 Purchase Price                                        
    (i) Senior Loan Amount (lesser of)     (ii) Eligible Balance ("a" less other
line items)   $0.00 (a) 55% of appraised value     $0.00   (a) Outstanding
balance   $249,999.00 (b) $249,999     $0.00   (b) lender fees   $0.00 (c) 50%
of loan, less loan fee   $0.00   (c) builder deposit   $0.00 Senior Loan Amount
    $0.00   (d) remaining interest escrow         $0.00   (e) other cash        
  $0.00   (f) payoffs           $0.00   Eligible Balance                        
  $0.00   50% of Eligible Balance                  

 



 

 

 



Section 2: Due Diligence Documents

 

Included with Loan Notification Form Buyer requires for Final Approval Document
☐Y   ☐N   ☐NA ☐ 1. Appraisal ☐Y   ☐N   ☐NA ☐ 2. Application ☐Y   ☐N   ☐NA ☐ 3.
Credit References ☐Y   ☐N   ☐NA ☐ 4. Credit Report ☐Y   ☐N   ☐NA ☐ 5. Business
registration/licenses ☐Y   ☐N   ☐NA ☐ 6. Proof of registration with State Sec.
of State/Certificate of Good Standing (if obtained) ☐Y   ☐N   ☐NA ☐ 7. Project
Estimate ☐Y   ☐N   ☐NA ☐ 8. Land Purchase Contract ☐Y   ☐N   ☐NA ☐ 9. Home
Purchase Contract (if applicable) ☐Y   ☐N   ☐NA ☐

10. Insurance:

Builder’s Risk / General Liability/ Flood Cert / Flood Insurance (if applicable)

☐Y   ☐N   ☐NA ☐ 11. Copy of Promissory Note with allonge (unexecuted)
☐Y   ☐N   ☐NA ☐ 12. Copy of Recorded Mortgage/Deed of Trust ☐Y   ☐N   ☐NA ☐ 13.
Copy of Mortgage/Deed of Trust Assignment (unexecuted) ☐Y   ☐N   ☐NA ☐ 14. Copy
of Recorded Assignment of Rents ☐Y   ☐N   ☐NA ☐ 15. Copy of Assignment of Rents
Assignment (unexecuted) ☐Y   ☐N   ☐NA ☐ 16. Construction Loan Agreement/Building
Loan Agreement ☐Y   ☐N   ☐NA ☐ 17. Settlement Statement (HUD-1), if applicable
☐Y   ☐N   ☐NA ☐ 18. Disbursement Request and Authorization ☐Y   ☐N   ☐NA ☐ 19.
Guaranty(s) ☐Y   ☐N   ☐NA ☐ 20. Resolution ☐Y   ☐N   ☐NA ☐ 21. Builder Deposit
Agreement ☐Y   ☐N   ☐NA ☐ 22. Interest Escrow Agreement ☐Y   ☐N   ☐NA ☐ 23. W-9
☐Y   ☐N   ☐NA ☐ 24. Customer Information Profile with ID ☐Y   ☐N   ☐NA ☐ 25.
Title Search before closing or title commitment ☐Y   ☐N   ☐NA ☐ 26. Title Search
after closing ☐Y   ☐N   ☐NA ☐ 27. Foundation Survey ☐Y   ☐N   ☐NA ☐ 28.
Inspection (most recent) ☐Y   ☐N   ☐NA ☐ 29. Plans (if obtained) ☐Y   ☐N   ☐NA ☐
30. Other:

 



 

 

 

Section 3: Submission & Receipt

 

Seller hereby represents and warrants to Buyer that;

1. The Loan described in this Loan Notification is an Eligible Loan.

2. All information in this Loan Notification is true and correct.

3. No default or event of default exists under the Loan or the Loan PSA.

 

Submitted by Seller

 

By _________________________________

 

Name: _______________________________

 

Title ________________________________

 

Date ________________________________

--------------------------------------------------------------------------------

 

 

Section 4: Acceptance or Rejection by Buyer

 

Buyer’s due diligence is complete and Buyer:

☐ Declines to purchase a Senior Loan in the above Loan.

☐ Agrees to purchase a Senior Loan in the above Loan.

☐ Agrees to purchase a Senior Loan in the above Loan contingent upon receipt and
acceptance of remaining due diligence documents indicated

1st FINANCIAL BANK

 

By: ______________________________

 

Name: _____________________________

 

Title: ______________________________

 



Date: ______________________________

 

 

 

 

 



 

 

 

 



EXHIBIT B

 

List of Typical Loan Documents

 

Builder Deposit Agreement

Closing instructions

Construction Loan Agreement

Customer Information Profile 

Disbursement Request

Disburser's Notice-the original will arrive in your  office today by USPS
overnight mail

Deed of trust/mortgage

Draw Request

Guaranty

Hazardous Substance Agreement

Interest Escrow

Promissory Note

W-9

Customer Information Profile Instructions

ACH AGREEMENT

Assignment

Resolution